491 So. 2d 1160 (1986)
Ernest A. BRADY, Jr., As Personal Representative of the Estate of Pauline L. Shephard, Deceased, and Individually; and Levine, Freedman, Hirsch & Levinson, P.A., Appellants,
v.
Donna B. WILLIAMS, Appellee.
No. 85-2283.
District Court of Appeal of Florida, Second District.
June 4, 1986.
Rehearing Denied July 22, 1986.
Stevan T. Northcutt of Levine, Freedman, Hirsch & Levinson, P.A., Tampa, for appellants.
John P. Corcoran, Jr. of Blaine & Cone, P.A., Tampa, for appellee.
PER CURIAM.
The personal representative of an estate, joined by the attorneys for the estate, appeals from the trial court's order approving certain attorney's fees for the attorneys' representation of the personal representative. They contend that the trial court improperly reduced the requested fee by $5,000 and failed to comply with the requirements of Florida Patient's Compensation Fund v. Rowe, 472 So. 2d 1145 (Fla. 1985), as to specific findings to be made upon the setting of reasonable attorney's fees. We agree with the contention as to Rowe. See Lyons v. Lyons, 486 So. 2d 77 (Fla. 2d DCA 1986); Boyle v. Boyle, 485 So. 2d 879 (Fla. 2d DCA 1986). Without the findings required by Rowe we are unable to decide the other contention.
Reversed and remanded for proceedings consistent herewith.
CAMPBELL, A.C.J., and LEHAN and HALL, JJ., concur.